DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 17, 21-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255) and Lenz (US 2012/0191349).

Regarding claim 1, Rank discloses a system for identifying a state of a target of an industrial environment (see Abstract and paragraphs 0001-0003 and 0026: system for identifying the condition of a machine in an industrial system/environment, condition of the machine falls under the broad scope of a state of a target), the system comprising: 
a first handheld device including one or more sensors configured to record a first type of state-related measurement (see paragraphs 0019, 0022, and 0025: detection system may be include hand-held meters/sensors, detection system samples/records data that can be stored in memory, records vibration information, i.e. a first type of state-related measurement as the vibration is related to the state of the machine in the environment); 
a server that receives the first type of state-related measurement from the first handheld device, the server including intelligent systems configured to process the first type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target (see Abstract. Figs 3 and 4, and paragraphs 0029, 0049, 0052, and 0138: data processing occurs in the distant server, data processing includes comparing the received data with nominal vibration data, i.e. pre-recorded data, to identify the condition/state of the machine in the industrial environment). 
	
Rank does not expressly disclose a second handheld device including one or more sensors configured to record a second type of state-related measurement;
wherein the server receives the second type of state-related measurement from the second handheld device;
wherein the server is configured to process the combined first type of state-related measurement and the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target; and 
update the pre-recorded data according to at least one of the first type of state-related measurement or the second type of state-related measurement.

She discloses a monitoring system for monitoring a state of machinery that includes updating pre-recorded data according to measured vibrational data, i.e. at least one of the first type of state-related measurement or the second type of state-related measurement (see Abstract and paragraphs 0029, 0116, and 0172-0173: system updates nominal vibration data, i.e. stored/pre-recorded data, according to the measured vibration data, i.e. the recited first type of state-related measurement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank with the teachings of She, i.e. updating nominal vibration data of the machinery over time, for the advantageous benefit of allowing the comparison values to be adjusted over time to increase the accuracy of the abnormality/state determinations to account for minute changes in the vibrational characteristics of the target being monitored. 

Rank and She do not expressly disclose a second handheld device including one or more sensors configured to record a second type of state-related measurement;
wherein the server receives the second type of state-related measurement from the second handheld device; and 
wherein the server is configured to process the combined first type of state-related measurement and the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target.

Lenz discloses a system with a first handheld device and a second handheld device including one or more sensors configured to record a second type of state-related measurement (see Fig. 1 and paragraphs 0069, 0070-0073, and 0077: discloses 2 handheld devices with sensors);
wherein a server receives the second type of state-related measurement from the second handheld device (see paragraphs 0038, 0064-0066, and 0082-0083: server/central device receives data, central device can process data and generate a map based on the processed data); and 
wherein the server is configured to process the combined first type of state-related measurement and the second type of state-related measurement against pre-recorded data stored within a knowledge base to identify the state of the target (see paragraphs 0038, 0064-0066, and 0082-0083: server/central device receives data, central device can process data and generate a map based on the processed data, may can show locations that exceed thresholds). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She with the teachings of Lenz, i.e. adding a second handheld device for location information, for the advantageous benefit of monitoring and recording the location of the measurements taken by the first handheld device of Rank. 

Regarding claim 12, Rank, previously modified by She and Lenz, further discloses wherein the intelligent systems are configured to identify a maintenance action associated with the state of the target (see paragraphs 0001, 0021, and 0043-0044).

Regarding claim 13, Rank, previously modified by She and Lenz, further discloses wherein the one or more sensors of the first handheld device include an image sensor, wherein the recording of the first type of the state-related measurement using the image sensor is controlled by a camera vision system in communication with the first handheld device (see paragraphs 0017, 0019, and claims 1 and 7: camera for recording state measurements, camera includes an image sensor for capturing images, camera is in detecting system 12, as such it is in communication with the first handheld device as is it one of the sensors within the handheld device).

Regarding claim 14, Rank and She do not expressly disclose a collective processing mind that transmits a command to at least one of the first handheld device or the second handheld device. 

 Lenz discloses a portable industrial environment measurement system (see Title and Abstract) a collective processing mind that transmits a command to at least one of a handheld measurement device (see paragraphs 0058 and 0094: location detection device, i.e. the recited collective processing mind, may activate, i.e. transmit a command, to the handheld measurement device to perform its measurement when detecting that a boundary has been reached, i.e. detecting a near proximity to the target area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She with the teachings of Lenz, i.e. using a separate location determination system to activate the measurement apparatus of Rank, for the advantageous benefit of automating the data collection process when the handheld sensor reaches a specified location. 

Regarding claim 15, Rank and She do not expressly disclose wherein the collective processing mind includes a detector for detecting a near proximity of the target with respect to the at least one of the first handheld device or the second handheld device.

Lenz discloses a portable industrial environment measurement system (see Title and Abstract) wherein the collective processing mind includes a detector for detecting a near proximity of the target with respect to the handheld measurement device (see paragraphs 0058 and 0094: location detection device, i.e. the recited collective processing mind, may activate, i.e. transmit a command, to the handheld measurement device to perform its measurement when detecting that a boundary has been reached, i.e. detecting a near proximity to the target area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She with the teachings of Lenz, i.e. using a separate location determination system to activate the measurement apparatus of Rank, for the advantageous benefit of automating the data collection process when the handheld sensor reaches a specified location. 

	Regarding claim 17, Rank does not expressly disclose wherein the intelligent system is configured to update the knowledge base responsive to an inconsistency determined between pre-recorded data and at least one of the first type of state-related measurement or the second type of state-related measurement. 
She discloses a monitoring system for monitoring a state of machinery that includes an intelligent system that is configured to update the knowledge base responsive to an inconsistency determined between pre-recorded vibrational data, i.e. the recited pre-recorded data, and the at least one of the first type of state-related measurement or the second type of state-related measurement (see Abstract and paragraphs 0029, 0116, and 0172-0173: system updates nominal vibration data, i.e. stored/pre-recorded data, according to the measured vibration data, i.e. the recited first type of state-related measurement, when there is a discrepancy between the pre-recorded data and the processed vibration data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of Lenz with the teachings of She, i.e. updating nominal vibration data of the machinery over time, for the advantageous benefit of allowing the comparison values to be adjusted over time to increase the accuracy of the abnormality/state determinations to account for minute changes in the vibrational characteristics of the target being monitored. 

Regarding claim 21, Rank, previously modified by She and Lenz, further discloses wherein the first handheld device is a mobile phone (see paragraphs 0017 and 0019).

Regarding claim 22, Rank, previously modified by She and Lenz, further discloses wherein the first handheld device is a laptop computer (see paragraphs 0017 and 0019).

Regarding claim 23, Rank, previously modified by She and Lenz, further discloses wherein the first handheld device is a tablet computer (see paragraphs 0017 and 0019).

Regarding claim 27, Rank, previously modified by She and Lenz, further discloses wherein the first handheld device is a long-range communication device (see paragraphs 0018 and 0030: includes cellular communications, i.e. long-range when compared to WiFi, Bluetooth, and NFC).

Regarding claim 28, Rank, previously modified by She and Lenz, further discloses wherein the first handheld device is a short-range communication device (see paragraphs 0018 and 0030: WiFi, Bluetooth, and NFC).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Lenz (US 2012/0191349), and Wendt (US 2007/0241261).


Regarding claim 3, Rank discloses wherein the first type of state-related measurement is based on a vibration measured with respect to the target (see paragraphs 0019, 0022, and 0025: detection system may be include hand-held meters/sensors, detection system samples/records data that can be stored in memory, records vibration information, i.e. a first type of state-related measurement as the vibration is related to the state of the machine in the environment). 

Rank, She, and Lenz do not expressly disclose wherein the second type of state-related measurement is based on an electrical output measured with respect to the target.

Wendt discloses wherein the second type of state-related measurement is based on an electrical output measured with respect to the target (see Abstract and paragraphs 0008 and 0012: EMF is an electrical output measured in relation to the electrical signals present within the environment, radiation, and microwave measurements all fall under the broad scope of the claimed electrical output).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Wendt, i.e. adding safety monitor sensors, for the advantageous benefit of monitoring the safety of the personal as well as the conditions of the machinery in an industrial environment. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Lenz (US 2012/0191349), and Tiwari (Energy-Efficient Wireless Sensor Network Design and Implementation for Condition-Based Maintenance).

Regarding claim 16, Rank, She, and Lenz do not expressly disclose wherein the collective processing mind uses adaptive scheduling to control a continuous monitoring of the target using the at least one of the first handheld device or the second handheld device.

Tiwari discloses a portable industrial environment measurement system (see Title and Abstract) a collective processing mind that transmits a command to at least one remote sensing device, wherein the collective processing mind uses adaptive scheduling to control a continuous monitoring of the target using the at least one remote sensing device (see Abstract, page 12 7.2.2, and page 16 8.1: base station performs adaptive scheduling to achieve a continuous collection of data from a plurality of sensor nodes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Tiwari, i.e. using adaptive scheduling to collected data from the previously discussed plurality of sensors, i.e. first and second handheld devices, for the advantageous benefit of optimizing the data collection process. Once modified, the modification would result in using adaptive scheduling to collect data and control continuous monitoring of the target environment using the previously discussed first and second handheld devices. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Lenz (US 2012/0191349), and Abado (US 2018/0260733).

Regarding claims 18, 19, and 20, Rank, She, and Lenz do not expressly disclose wherein the knowledge base includes a training data set used to train a machine learning aspect of the intelligent systems. 

Abado discloses a system for monitoring machines in an industrial environment with a knowledge base includes a training data set used to train a machine learning aspect of the intelligent systems (see Abstract and paragraphs 0034-0035). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Abado, i.e. training a machine learning data processing algorithm, for the advantageous benefit of efficiently and accurately identifying the state of machines in an industrial environment using a machine learning algorithm. 


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Lenz (US 2012/0191349), and Gerth (Issues with the Use of the BlackBerry PDA at UVic And a Proposal to Evaluate Alternatives).

Regarding claim 24, Rank discloses wherein the first handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Lenz do not expressly disclose wherein the first handheld device is a personal digital assistant.

Gerth discloses a mobile phone/handheld device that is a personal digital assistant (see page 1 Introduction, page 2, and page 4 Conclusion: The BlackBerry Smart Phone that functions as a personal digital assistant (PDA)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Gerth, i.e. adding a PDA to the mobile phone of Rank, for the advantageous benefit of providing enhanced scheduling functions to the user operating the handheld device. 

Regarding claim 25, Rank discloses wherein the first handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Lenz do not expressly disclose wherein the first handheld device is a walkie-talkie. 

Gerth discloses a mobile phone/handheld device that is a walkie-talkie (see page 1 Introduction and page 2, and page 4 Conclusion: The BlackBerry Smart Phone with walkie talkie).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Gerth, i.e. adding a walkie-talkie to the mobile phone of Rank, for the advantageous benefit of adding an additional means of communication to the handheld device. 

Regarding claim 26, Rank discloses wherein the first handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Lenz do not expressly disclose wherein the first handheld device is a radio. 

Gerth discloses a mobile phone/handheld device that is a radio (see page 1 Introduction and page 2, and page 4 Conclusion: The BlackBerry Smart Phone with MiKE/walkie talkie that permits two-way radio communication, claimed radio).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Gerth, i.e. adding a walkie-talkie to the mobile phone of Rank, for the advantageous benefit of adding an additional means of communication to the handheld device. 

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rank (US 2015/0039250) in view of She (US 2015/0320255), Lenz (US 2012/0191349), and Chen (Optical design of the Fresnel lens for LED-driven flashlight).

Regarding claim 29, Rank discloses wherein the first handheld device is a mobile phone (see paragraphs 0017 and 0019).

Rank, She, and Lenz do not expressly disclose wherein the first handheld device is a flashlight.

Chen discloses a mobile phone/handheld device that is a flashlight (see page 712 – Introduction, and page 719 – Conclusion: discloses a flashlight for a smartphone). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rank in view of She and Lenz with the teachings of Chen, i.e. adding a flashlight, for the advantageous benefit of providing a means to provide light for better visibility in darkness. 



Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865